Citation Nr: 1205065	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-16 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of broken leg.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who had active duty service from July 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the claim in August 2010.  

The Veteran failed to report for a Board hearing in June 2010.  He has not requested that the hearing be rescheduled.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

A preponderance of the evidence is against finding that the Veteran currently has any residuals of broken leg.


CONCLUSION OF LAW

Service connection for residuals of a broken leg is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in May 2005.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection is denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service treatment records (STRs) and private treatment records as well as Social Security Administration (SSA) records.  While VA has assisted the Veteran in obtaining evidence, efforts to obtain the 1965 clinical records from Cherry Point, North Carolina, (where the Veteran reports he was stationed when his leg was broken) were unsuccessful; the National Personnel Records Center (NPRC) reported that no records from Cherry Point were located for the period in question.  

Pursuant to the August 2010 Board remand, the Veteran was afforded a VA examination in 2010.  The examiner reviewed the claims file (prior to repairing an addendum to the examination report), obtained a reported history from the Veteran, and conducted a thorough examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  All known and available records relevant to the issue on appeal has been obtained and associated with the Veteran's claims file; the Veteran and his representative have not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.



Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to this claim.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

The Veteran contends that his leg was broken in service.  Specifically, he asserts that sometime around 1965, while working at the Cherry Point Stables during his active duty service he broke his leg and was treated on base.  The Board acknowledges that the Veteran is competent to state that he broke his leg.  See Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Service treatment records are silent for any history, complaints, treatments, or diagnosis of a broken leg.  Examination of his lower extremities on separation was normal.  

A post service June 1976 work injury report shows the Veteran fell at work while doing some "Tie Downs" and injured his right ankle, for which he was treated with sugar tong splint, crutches.  

In an April 2005 private treatment record, it was noted that the Veteran was seen for a follow-up from a work injury.  He had fallen (off a 6 to 7-foot wall) several days earlier and received emergency treatment for a concussive head injury, as well as multiple muscular strains.  At that time, a CT (computed tomography) scan of his right hip was normal.  At the follow-up visit, he complained that it hurt to lift his leg.  In a July 2005 private treatment record he had an assessment of ongoing right lumbar radiculopathy, likely related to a combination of spinal stenosis and perhaps disc protrusion.  It was noted that "he had no symptoms in this area prior to the injury and so it appears that the injury precipitated the symptoms he is presently complaining of[.]"

In a December 2005 private treatment report, it was noted that the Veteran was seen for a recheck regarding his work-related injuries.  The physician noted that the examination was limited to his back, and right hip and leg pain.  Pain and paresthesias would radiate down his leg into his foot.  There was no assessment made with regard to the leg.  In a January 2006 private treatment report, the impression was right leg paresthesias, which are associated with a work-related fall onto the right side.  It was noted that there were no frank signs of radiculopathy; there were only symptoms of nerve root irritation.  

On August 2010 VA examination, the Veteran reported that he fractured his leg in 1963 while off base.  He stated that he did fine in basic training but fell from a horse while stationed at Cherry Point in 1963.  His injuries required a cast for six to eight weeks that went up to his knee.  He stated that it was on the left side, but he was not sure; he recovered okay and went back to regular duties.  He had no further fractures to his legs but, stated that occasionally he would sprain his ankles.  He further reported that at the time of his discharge from military service, he could run three miles, squat and kneel okay, and lift and carry 80 pounds.  He did not recall any specific residuals of his leg fracture.  He reported that he had a lifting injury to his low back, post service in 1982, that required surgery, and he had problems with pain going down both legs prior to surgery, but it had improved considerably.  He stated that he has had no thigh, knee, lower leg injuries or fracture since he left the military.  He stated that he was in a motorcycle accident in the late 1990's, which caused abrasions and bruising of his left leg but did not recall any fracture, sprain or residual problems.  He stated he had no specific factors that caused increase or resolution of his leg symptoms related to his leg fracture.  An evaluation of his functional history revealed he could walk over five miles, stand for one hour, climb ten flights of stairs, and sit and drive for two or more hours.  His chief complaint was that he had intermittent pain in his low back and pain going down into his left hip and thigh from his back.  The examiner noted that the Veteran had a past history of leg pain but at the time of the examination, he had no specific pain, weakness, fatigue, lack of endurance or stiffness that he would relate to his leg fracture.

Following examination of the Veteran, the impression was that there were no identified residual problems of his joints, bones, or muscles.  In a September 2010 addendum the examiner noted receipt of the claims file and review of pertinent reports.  He stated that there was no significant change in his diagnosis or assessment.  He indicated that there were no service treatment records or discharge report that mentioned a broken leg or similar injury during service.  There was no documentation of a leg fracture identified on review of records in the claims files.  There were no identified residual problems of the Veteran's joints, bones, or muscles of the lower extremities identified during examination.  The examiner concluded that with currently available information, it would be speculation for him to attribute current problems of his joints, bones or muscles of the lower extremities to his military service.  

A review of the evidence of record reveals that the preponderance of the evidence is against a finding of current residuals of broken leg.  Absent a showing of current disability, service connection is not for application.  An appellant's belief that he is entitled to some sort of benefit simply because he had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  See Brammer, 3 Vet. App. at 225; see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

In Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation.'"  In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined. For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes."  Id. at 390.

In this case, the VA examiner clearly indicated that due to the lack of documentation of a leg fracture in service or after service, and due to the lack of residual problems with the joints, bones or muscles of the lower extremities, it could not be determined that any current problem could be attributed to military service.  As a result, the 2010 opinion does not signal the need for additional information, but rather demonstrates that any medical statement attempting to link any current bone, joint or muscle problem of the lower extremities to the alleged broken bone in service would be the result of pure speculation as such a relationship cannot be determined from the currently available record.  There are no other competent opinions of record in this matter.  

To the extent that the Veteran contends otherwise, that he has a current disability related to his claimed leg fracture, his statements are not competent evidence and cannot be accepted as such by the Board.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

The evidence of record does not indicate that the Veteran has the necessary medical training or experience to comment on complicated medial questions such as current residuals of a leg reportedly broken over 40 years ago, a complicated medical problem.  Accordingly, the Veteran's claim fails on this basis as well.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of broken leg.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of broken leg is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


